Case 7:19-cv-02363-VB Document 13 Filed 04/04/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOSS WORLDWIDE LLC D/B/A ALGO ONLINE RETAIL INDEX NUMBER: 19-CV-2363

vs Plaintiff
BEAU CRABILL, THOMAS CRABILL, JR., and ALL OUT RAW LLC

Defendant

AFFIDAVIT OF SERVICE

State of Delaware }
County of New Castle} ss.:

The undersigned, being duly sworn, deposes and says:
Deponent is not a party herein, is over 18 years of age and resides in the state of Delaware,
That on 03/21/2019 at 3:25 PM at 222 Delaware Avenue, 17th Floor, Wilmington, DE 19899

deponent served a(n) Summons in a Civil Action and Complaint Jury Trail Demand with Exhibits A-C, Civil Cover
Sheet, Electronic Case Filing Rules & Instructions, Individual Practices of Judge Vincent L. Briccetti

on Thomas Crabill, Jr. c/o Jeremy Anderson, Fish & Richardson P.C., accepted by Paty Clark,

deponent knew the person so served to be a person authorized to accept service.

Description of Person Served:
Gender: Female

Skin: White

Hair: Blonde

Age: 51 - 65 Yrs.
Height: 5' 4" - 5' 8"
Weight: 100-130 Lbs.
Other:

Sworn to before me this <—
33 day of March, 201 CS

S

 

=

é
Kevin S. Dunn
NOTARY PUBLIC
RIS ANGELO BRITT
NOTARY PUBLIC
TATE OF DELAWARE
mission Expirés May 1, j

Serving By ving Inc. | 233 Broadway, Sulte 2201 | New York NY 10279
New York City Dept. of Consumer Affairs License No 0761160
